DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 11/11/2021 has been entered. Claims 1, 3, 6-7, 10, 12-13, 15-18, 22-23, and 29-34 are currently pending in this US patent application and were examined on their merits.

Withdrawn Rejections
	All rejections of claims 26-28 set forth in the previous Office action are withdrawn in light of the amendment of 11/11/2021, which cancelled these claims.
	The rejection of the claims under 35 U.S.C. 112(a) for lacking enablement for the full scope of the claims is withdrawn in light of the amendment of 11/11/2021, which amended the claims to further limit the types of wounds examined in the instantly claimed method (i.e., to remove the possibility for the biological sample tested in the method to be contaminated with saliva) and to provide a particular level of increase in amylase concentration that is indicative of bacterial infection. The Examiner notes that the arguments set forth in the Declaration of Ernest Azzopardi, filed 11/11/2021, were NOT found persuasive. Declarant’s arguments concern typical clinical practice regarding wound care, such as wound cleaning practices that would remove any 

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in the teachings of Larsen, as discussed in the previous Office action. However, Larsen does not teach wounds that are not contaminated with salivary amylase or the biosensor recited in part a) of instant claims 1 and 33. As such, the claims are free of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 6-7, 10, 12-13, 15-18, 22-23, and 29-34 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        02/01/2022